Coffey, J.
This was an action by the appellee against the appellants to set aside certain alleged fraudulent conveyances. The only question involved in the case relates to the sufficiency of the evidence to sustain the finding of the court..
We have read the evidence in the cause, and think there isevidence, both direct and circumstantial, from which the court was authorized to find that the conveyances in question were made and accepted for the fraudulent purpose of defeating the collection of the appellee’s claim. We can not, under the well known rules of this court, disturb the finding of the circuit court on the evidence.
Judgment affirmed.